Citation Nr: 9930442	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  98-20 038	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Newark, New Jersey


THE ISSUE

Entitlement to service connection for coronary artery disease 
on the basis of cigarette smoking in service.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from March 1943 to July 1945.  
This appeal arises from a June 1998 rating decision which 
denied service connection for angina due to cigarette smoking 
in service.  In November 1998, the veteran was accorded a 
hearing before an RO hearing officer, a transcript of which 
is of record.  The hearing officer's decision denying the 
claim is contained in a December 1998 supplemental statement 
of the case.  The veteran then submitted additional evidence 
concerning the issue.  In a June 1999 supplemental statement 
of the case, the RO denied service connection for coronary 
artery disease due to cigarette smoking in service.  


REMAND

On review of the claims folder, the Board of Veterans' 
Appeals (Board) notes that, on an undated VA Form 9, the 
veteran indicated that he desired to personally appear in 
Washington, D.C. at a hearing before the Board.  This 
document was date stamped as received by the RO on June 23, 
1999.  The claims folder also contains an undated letter to 
the veteran, informing him that his hearing at the Board, in 
Washington, D.C., was scheduled for October 20, 1999.  

In a letter received by the veteran's representative on 
October 14, 1999, the veteran explained that he was unable to 
attend the hearing scheduled for October 20, 1999, in 
Washington, D.C., before the Board.  He added that he did not 
drive and that it would be a severe hardship for him to 
report for a hearing in Washington, D.C. in the early 
morning.  He requested a hearing before a traveling member of 
the Board at the RO.  

As the veteran clearly informed his representative that he 
would not be able to report for the hearing scheduled for 
October 20, 1999 in advance of that date, and he has 
demonstrated good cause for his inability to report, the 
Board concludes that the veteran should be afforded a hearing 
before a traveling member of the Board at the RO, as he has 
requested.  

Accordingly, this case must be REMANDED for the following 
action:

The veteran should be scheduled for a 
personal hearing before a traveling 
member of the Board at the RO on the next 
available open Travel Board docket.  

After the Travel Board hearing has been conducted, the case 
should be returned to the Board for further consideration, 
without further review by the RO.  The purpose of this remand 
is to ensure due process of law.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


